Citation Nr: 1242655	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. J.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and his brother, M. J., testified at a hearing before a Decision Review Officer (DRO) in July 2008.  A transcript of the hearing is of record.

In December 2010, the Board reopened the previously denied claim for service connection for an eye disability and remanded the matter for additional development.


REMAND

The Board previously remanded the case for additional development in December 2010.  The requested development was not completed.  The case is again remanded to ensure compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The agency of original jurisdiction (AOJ) asked the Veteran to identify all VA and private health care providers who may have additional records pertinent to his claim.  Treatment records from the Ann Arbor VA Medical Center (VAMC) dated from July 1999 to November 2011 were obtained and associated with the claims file, including the electronic, Virtual VA claims file; and the AOJ queried whether any additional VA treatment records were available from 1965 through 1999.  

Unfortunately, the Veteran was not afforded a VA examination as instructed by the Board.  Rather, after a routine VA ophthalmology follow-up visit in January 2011, medical opinions were provided by VA ophthalmologists in January 2011 and March 2012.  

As detailed in the prior remand, the Veteran contends that he has a current eye disability manifested by pain that began during service and continued to the present time.

Specifically, the service treatment records (STRs) reflect that in June 1965 the Veteran presented for evaluation for complaints of blinking a lot and burning of his eyes off and on for three years.  The same day, he was evaluated by optometry for complaints of "hard blinking" of the eyes.  It was believed that he had conjunctivitis.  There were no earlier entries relating to any type of injury to the eyes and no further entries regarding complaints involving the eyes.  The Veteran's separation physical examination was negative for any abnormalities of the eyes in August 1965.  He had 20/20 uncorrected distant vision in each eye, the same as recorded on his entrance physical examination in September 1961. 

In his original, December 1998 claim for service connection, the Veteran complained of having pain in his eyes.  At his July 1999 VA eye examination he reported that he had radiator equipment explode in his eye in 1962.  The Veteran had distant vision corrected to 20/20 for each eye.  In general, the physical examination was normal, to include a visual field test.  The diagnosis was floppy lid syndrome, worse on the right.  The examiner identified this as a congenital condition. 

The RO denied the claim in August 1999.  The basis for the denial was the finding on VA examination that the then-identified eye disorder was congenital and that the evidence did not show any record of chronic injury or disease of the eyes. 

The Veteran submitted his current claim in July 2005.  New private and VA treatment records received establish that the Veteran had a diagnosis of a chronic problem--blepharospasm, in addition to the prior diagnosis of a congenital floppy lid disorder.  Moreover, the Veteran and his brother, M. J., testified regarding continued eye symptomatology since service.

A review of the January 2011 opinion reflects that the VA ophthalmologist reviewed the claims file before concluding that it was less likely than not that the diagnosed conditions (benign essential blepharospasm, dry eye syndrome/blepharitis, cataracts, and refractive error) were caused by the Veteran's military service.  In March 2012 a different VA ophthalmologist provided explanation in support of the January 2011 conclusions; however, the March 2012 ophthalmologist did not indicate whether he had access to and reviewed the Veteran's claims file, and the report does not reflect that the Veteran's contentions regarding the etiology and nature of his claimed eye disability were considered.  Additionally, the reviewer appears not to have entirely understood the questions to be addressed.  For instance, the reviewer indicated that she could not say whether being in the military service may have exposed the Veteran to something that may have caused his blepharospasm.  Such a statement suggests that too narrow a view was taken on the question of service connection.  This is so because a specific exposure need not be shown; service connection may be granted even in instances where a disability had its onset coincident with time in service despite an unknown cause.  Therefore, the claim must be remanded to provide the Veteran with a VA examination and to obtain adequate medical opinions required to decide the claim.

On remand, the AOJ should also obtain outstanding treatment records from the Ann Arbor VAMC dated from November 2011 to the present that may be related to his claim for an eye disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

Even if the Veteran does not respond, the AOJ should obtain from the Ann Arbor VAMC ongoing records of evaluation and treatment for any eye disabilities dated from November 2011 to the present.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an ophthalmology examination by a clinician with the appropriate expertise to assess the claim.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to identify any and all eye-related disorders/diseases.  The examiner should state whether any diagnosed condition is a congenital defect or a congenital disease.  (A defect by definition is not capable of improvement or worsening).  The examiner is also requested to provide an opinion as to the medical probabilities that each diagnosed eye disorder is related to, or the result of the Veteran's period of military service, to include his assertion, which was first made in July 1999, that radiator equipment exploded in his eye in 1962.  The examiner should also comment on the service records that refer to the Veteran's complaint of "hard blinking" in 1965 and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continued symptoms since service.  (The examiner should be asked to specifically address whether any disability had its beginnings during the time the Veteran was in the military without regard to whether a specific cause can be discerned.)  A complete rationale for each opinion expressed must be provided. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that definite opinions with respect to each eye disability can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

